Citation Nr: 1639317	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection of bilateral hearing loss.

2. Entitlement to service connection of bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1965 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.

A review of the claims file reveals that in November 2012 the Veteran submitted a request that his claims for hearing loss and tinnitus be "reopened".  Because this request was within the one year period to appeal the July 2012 rating decision, the RO properly understood this request as a notice of disagreement with that rating decision and placed the claims in appellate status.  Those claims are now before the Board.  

In August 2015 the Veteran and his spouse testified before the undersigned at a hearing held in Washington, D.C.  A transcript of that hearing has been associated with the claims file.

During the Veteran's hearing, his representative motioned for this claim to be advanced on the Board's docket in light of the Veteran's cancer diagnosis.  However, the claims file contains no evidence that the Veteran's disability is terminal.  Rather, the Veteran reports that his treatment has finished, suggesting that his disability is not terminal.  The record also does not contain evidence of financial hardship necessitating expedited handling of this claim, and so the Veteran's motion has been denied. 

This appeal has been processed utilizing a paper claims file, as well as the electronic Veteran's Benefits Management System and Virtual VA claims processing systems.  All evidence contained in all three processing systems has been reviewed by the Board.


FINDINGS OF FACT

1. The Veteran currently experiences hearing loss disability.  

2. The Veteran does currently experience tinnitus in both ears.

3. The Veteran's hearing loss did not first manifest while he was in active military service. 

4. The Veteran's tinnitus did not first manifest while he was in active military service. 

5. It is less likely than not that the Veteran's hearing loss is causally or etiologically related to his active military service. 

6. It is less likely than not that the Veteran's tinnitus is causally or etiologically related to his active military service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims for service connection, VA has met all statutory and regulatory provisions to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In reaching this conclusion, the undersigned has reviewed the hearing transcript in this case, as well as the duties of a Veteran's Law Judge who holds a hearing, as was detailed in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, Bryant  and 38 C.F.R. § 3.103(c)(2) require that a Veterans Law Judge who chairs a hearing must fully explain the issues, and they must suggest the submission of evidence that may have been overlooked.  

In this case the undersigned carefully detailed the issues on appeal in this case prior to taking testimony.  The undersigned also discussed with the Veteran additional evidence that may be helpful to the adjudication of this claim, including outstanding audiology examinations.  Accordingly, the Board finds that the duties detailed in Bryant were satisfied in this case, and so the Board may continue to adjudicate these claims on the merits, as there are no other due process or development defects. 

II. Analysis 

In this case, both of the Veteran's claims are for service connection.  Generally, service connection may be granted when the record shows the existence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303(d).  However, in claims for hearing loss, a "current disability," for the purposes of service connection, exists only when the auditory threshold in any of the tested frequencies (500, 1000, 2000, 3000, or 4000 Hertz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition to direct service connection, hearing loss and tinnitus may also be presumptively service connected under 38 C.F.R. § 3.307 and § 3.309.  These provision state that specified chronic disabilities may be presumptively service connected when they manifest to a compensable degree within one year of the Veteran's separation from service.  38 C.F.R. § 3.307(a)(3).  Included in this list is "other organic diseases of the nervous system", which the United States Court of Appeals for Veteran's Claims has found to include both hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Furthermore, 38 C.F.R. § 3.303(b) states that the onset of chronic diseases may be established through a continuity of symptomatology, among other things.

That said, in deciding these claims, the Board must consider and assess the credibility and weight of all evidence in the claims file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay evidence is competent only if it is provided by a person who has knowledge of the facts or circumstances and it conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  As such, the Veteran is not competent to opine on the causes or interrelations of his disabilities, as those matters cannot be observed by a lay person and require medical training and expertise.

Finally, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence in this case, the Board notes that the Veteran's service entrance examination in September 1965 included the following audiological results, which were interpreted at the time not to be indicative of hearing loss:

Exam Date: September 1965
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
5
5
5
N/A
0
4
N/A
Left Ear
5
0
0
N/A
15
5
N/A

The next record regarding the Veteran's hearing came during his separation examination.  While an audiogram was not conducted at the time, the separation examiner did conduct a whispered voice examination of the Veteran's hearing, which showed normal results.  The examiner also found the Veteran's ears to be entirely normal during his separation examination.  

After exiting service, the Veteran's medical records do not show any evidence of hearing loss until November 2007, at which time the Veteran presented for treatment at the Martinsburg VA medical center.  During this treatment, the Veteran's provider noted that he had "hearing limitations."  Similar reports were repeated in March 2008 and March 2009.

The Veteran then applied for service connection of hearing loss and tinnitus in February 2012.  In connection with this claim, the Veteran was provided with a VA audiological examination in April 2012.  At this time the Veteran reported that he was not sure when his hearing loss began, but he specifically stated that it did not begin while he was in service.  The Veteran also reported first noticing tinnitus symptoms ten years prior to the examination.  The examination also included an audiogram, which yielded the following results:



Exam Date: April 2012
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
15
15
50
65
65
42
96%
Left Ear
25
20
40
60
65
42
100%

In light of this audiogram, the examiner diagnosed the Veteran with sensorineural hearing loss, and opined that it was as likely as not that the Veteran's tinnitus was related to his hearing loss.  However, the examiner also opined that it was less likely than not that the Veteran's hearing loss and tinnitus are related to his active military service.  In support of this opinion, the examiner explained that in light of the Veteran's reports that he did not begin to experience hearing loss and tinnitus symptoms until many years after his separation from service, and in light of his normal hearing examinations at separation from service, it was less likely than not that his military service caused the disorders in question.  

During this examination, the Veteran also detailed the functional impacts of his hearing loss and tinnitus.  Specifically, the Veteran reported that his tinnitus was constant, and that his hearing loss caused him to have great difficulty hearing others during activities such as doctor's appointment or business meetings.  

In November 2012 the Veteran submitted a written statement to VA regarding these claims.  In this statement, the Veteran detailed some of the machinery and weaponry he was exposed to during his military service.  The Veteran also explained that his hearing worsened after he left service, and that approximately 10 to 15 years prior he began to have difficulty hearing conversation, particularly with background noise.  The Veteran also reported having difficulty hearing certain tones, such as those made by his equipment in his work as an electrician.

Finally, in August 2015 the Veteran and his spouse testified before the undersigned in relation to these claims.  During his testimony, the Veteran explained that he was not sure when he first began to experience symptoms of hearing loss and tinnitus, and said that the onset of both was gradual.  The Veteran's spouse was also unable to approximate the onset of either condition, but neither placed the onset at any time immediately surrounding his service.  The Veteran did explain that while he was in service, he served as a motor transport specialist and a large caliber gunner, which required him to use heavy weaponry and explosives.  The Veteran also attested to a series of audiological testings during the 1980s and 1990s which showed him to have abnormal hearing for his age.  These tests are not included in the record and are, according to the Veteran, unavailable.  For that reason, these test results cannot carry significant probative weight.

In addition to the evidence specific to this case, the claims file also contains several articles submitted by the Veteran.  These articles speak to topics ranging from the applicability of whispered voice testing for screening hearing loss to the noise levels produced by certain pieces of military equipment.

Applying this evidence to the applicable law in this case, there is little question that the Veteran currently has hearing loss, as it is statutorily defined, given the April 2012 audiogram results.  It also appears more than likely that the Veteran does experience tinnitus, as the Veteran is competent to report the symptoms he experiences, such as a ringing or buzzing in his ears, and there is nothing to suggest that the Veteran's reports are not credible.  Accordingly, it appears that the first element of service connection is satisfied in relation to both claims.  

The record also clearly establishes that the second element of service connection for both hearing loss and tinnitus.  Once again, the Veteran is generally competent to report the events of his own life, including his activities while in military service.  Moreover, the Veteran's service personnel records reflect that he was trained as a motor vehicle operator and a high caliber weaponry operator while in military service.  The articles submitted by the Veteran with respect to noise exposure from military machinery also works to corroborate the Veteran's exposure to noise while in service, and so there does appear to be an event in service which may relate to his current hearing loss and tinnitus.  

With that said, the Board finds that the third element of service connection for both claims is not satisfied in this case.  This finding comes in light of the April 2012 VA medical examiner's opinion, which stated that the Veteran's hearing loss and tinnitus were less likely than not related to his military service, in light of the long delay between his service and the onset of his symptoms. 

The Board also finds the April 2012 VA medical examiner's opinion to be credible and probative, particularly given that the record contains no contradictory medical evidence.  The credibility and probative weight of this examiner's opinion is bolstered by his longitudinal review of the entire claims file and his specialized training as an audiologist.  Further, the record does not show the Veteran to have experienced either hearing loss or tinnitus during or immediately after his military service.  In fact, the Veteran himself has stated in the record that these disorders did not have their onset until many years after service.  Accordingly, the Board finds that the third element of direct service connection is not satisfied in this case.

With respect to presumptive service connection, the Board finds insufficient evidence that the Veteran's hearing loss or tinnitus manifested to a compensable degree within one year of his separation from service.  Once again, the Veteran has explicitly stated in the record that his tinnitus did not begin until, approximately, 2002.  Further, the Veteran has testified that his hearing loss slowly worsened over the course of many years.  Thus, there is insufficient evidence that the Veteran's hearing loss both met the statutory criteria for hearing loss and rose to a compensable level not later than September 1969.  Therefore, the criteria for presumptive service connection are also not satisfied in this case with respect to the Veteran's claims.

In summation, while there is little question that the Veteran currently has hearing loss and tinnitus, and while there is little doubt that the Veteran was exposed to noise in service, the record does not adequately establish either a nexus between the Veteran's disorders and his service or an onset of either disability within one year of his separation from service, so as to warrant service connection of either disorder.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


